DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second magnetic core” and “the second magnetic core is part of the first magnetic core” must be shown or the feature(s) canceled from the claims 17 and 20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it fails to provide adequate support to the limitation “second magnetic core” of claims 17 and 20.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 17 is objected to because of the following informalities:  
line 3 of claim 17 recites “a voltage regulator”, it should be changed to “the voltage regulator”,
lines 8-9 of claim 17 recites “from the electrical power distribution system”, it should be changed to “from the AC electrical power distribution system”.
Appropriate correction is required to avoid being lack of antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 20, the limitation of claim 20 “the second magnetic core is part of the first magnetic core” appears to be unclear because:
i)	if the second magnetic core is part of the first magnetic core then why it is necessary to name them “the first…” and “the second …”
ii) 	there is no support or explanation for “part of” in the claim or the drawing or the specification.  “part of” appears to be indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahrte Sr. et al. (U.S. Patent No. 6218744).
	Regarding independent claim 1, Zahrte Sr. et al. (e.g. see FIG. 1a-d and FIG. 2) discloses a voltage regulator (a line-interactive single conversion uninterruptible power supply 10 of FIG. 1a) comprising: a main magnetic core (magnetic core of transformer 18); a main winding (16) comprising a plurality of taps (taps on 16), the main winding (16) configured to magnetically couple to the main magnetic core (magnetic core of transformer 18); a first contact (25 or 31) configured to electrically connect to one of the plurality of taps (taps on 16); a second contact (31 or 25) configured to electrically connect to one of the plurality of taps (taps on 16); an auxiliary winding (76) configured to magnetically couple to the main magnetic core (magnetic core of transformer 18); and an electrical network (14, 20, 54, 74) electrically connected to the auxiliary winding (76), the electrical network (14, 20, 54, 74) comprising one or more controllable power electronic components (14, 20).
	Regarding independent claim 15, Zahrte Sr. et al. (e.g. see FIG. 1a-d and FIG. 2) discloses a controller (135) for a voltage regulator (a line-interactive single conversion uninterruptible power supply 10 of FIG. 1a), the controller (135) configured to: receive data from a sensor (e.g. see lines 20-22 of col. 4 and claim 1: a controller in sensory communication with a voltage of the external source of power, said controller selectively commanding said tap-switching relays to open and close based on said sensed voltage) that measures an electrical quantity (e.g. see lines 20-22 of col. 4 and claim 1: a controller in sensory communication with a voltage of the external source of power, said controller selectively commanding said tap-switching relays to open and close based on said sensed voltage) in the voltage regulator (a line-interactive single conversion uninterruptible power supply 10 of FIG. 1a); and control electrical current (tap changer to handle the voltage and current condition to prevent saturation) in an electrical network (14, 20, 54, 74) of the voltage regulator (a line-interactive single conversion uninterruptible power supply 10 of FIG. 1a) based on the data received from the sensor (sensory communication); wherein the electrical network (14, 20, 54, 74) is magnetically coupled to a magnetic core (magnetic core of transformer 18) of the voltage regulator (a line-interactive single conversion uninterruptible power supply 10 of FIG. 1a), and controlling the electrical current in the electrical network (14, 20, 54, 74) controls magnetic saturation of the magnetic core (tap changer to control the high voltage, low current conditions to prevent saturation during the high input voltage condition).
	Regarding claim 16, Zahrte Sr. et al. (e.g. see FIG. 1a-d and FIG. 2) discloses the controller is configured to control electrical current in the electrical network by controlling a state of at least one electronic switch in the electrical network. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zahrte Sr. et al. (U.S. Patent No. 6218744) in view of Haj-Maharsi et al. (U.S. Pre-Grant Publication No. 20100201338).
Regarding claim 2, Zahrte Sr. et al. does not disclose the electrical network further comprises a first power converter configured to compensate for reactive power.
However, Haj-Maharsi et al. (e.g. see Fig. 1, Fig. 2) teaches the electrical network (10 or 100) further comprises a first power converter (AC-DC-AC converter 14 or 114) configured to compensate for reactive power (hybrid transformer provides fast-acting reactive power compensation on power networks. DVRs and SVCs are often "add on" systems that are connected to, and used with, conventional distribution transformers.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electrical network of Zahrte Sr. et al. to include “a first power converter configured to compensate for reactive power” as taught by Haj-Maharsi et al. for the purpose of regulating the output voltage in order to compensate for reactive power.
Regarding claim 3, Zahrte Sr. et al. does not disclose the electrical network further comprises a direct current (DC) link electrically connected to the first power converter.
However, Haj-Maharsi et al. (e.g. see Fig. 1, Fig. 2) teaches the electrical network further comprises a direct current (DC) link (e.g. see §0042: the AC-AC converter 14 includes a first switching bridge 30 connected by a DC link or bridge 32) electrically connected to the first power converter (AC-DC-AC converter 14 or 114).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electrical network of Zahrte Sr. et al. to include “the electrical network further comprises a direct current (DC) link electrically connected to the first power converter” as taught by Haj-Maharsi et al. for the purpose of providing different maintained DC voltage levels in order to balance the real power.
Since Zahrte Sr. et al. and Haj-Maharsi et al. are both from the same field of endeavor (transformer), the purpose disclosed by Haj-Maharsi et al. would have been recognized in the pertinent art of Zahrte Sr. et al.
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zahrte Sr. et al. (U.S. Patent No. 6218744) in view of Bala (U.S. Patent No. 10014791).
	Regarding independent claim 17, Zahrte Sr. et al. (e.g. see FIG. 1a-d and FIG. 2) discloses an apparatus at its normal operation, performing a method of compensating for reactive power using a voltage regulator (a line-interactive single conversion uninterruptible power supply 10 of FIG. 1a), the method comprising: electrically coupling a main winding (16) of a voltage regulator (a line-interactive single conversion uninterruptible power supply 10 of FIG. 1a) to an alternating current (AC) electrical power distribution system (AC line, AC neutral from not shown power source); magnetically coupling the main winding (16) to a first magnetic core (magnetic core of transformer 18); electrically connecting an electrical contact (25 or 31) to a tap (taps on 16) of the main winding (16). 
	Zahrte Sr. et al. does not disclose “magnetically coupling an electrical network to a second magnetic core; and controlling the electrical network to compensate for reactive power from the electrical power distribution system.”
	However, Bala (e.g. see FIG. 2 and FIG. 3) teaches magnetically coupling an electrical network (204, 206) to a second magnetic core (220); and controlling the electrical network (204, 206) to compensate for reactive power (e.g. see lines 1-3 of col. 3: improve (e.g., optimize) operations of the power distribution system (e.g., also referred to as a distribution grid)) from the electrical power distribution system (the power distribution system (e.g., also referred to as a distribution grid)).
	It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electrical network of Zahrte Sr. et al. to include “magnetically coupling an electrical network to a second magnetic core; and controlling the electrical network to compensate for reactive power from the electrical power distribution system” as taught by Bala for the purpose of accordingly connecting to the input and output of the converter.
Since Zahrte Sr. et al. and Bala are both from the same field of endeavor (transformer), the purpose disclosed by Bala would have been recognized in the pertinent art of Zahrte Sr. et al.
	Regarding claim 21, Zahrte Sr. et al. (e.g. see FIG. 1a-d and FIG. 2) discloses controlling the electrical network to compensate for reactive power comprises controlling one power converter (14, 20, 54, 74) in the electrical network (14, 20, 54, 74).
	Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 4-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to be incorporated in to independent claims including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun (U.S. Pre-Grant Publication No. 20160359326) discloses a transformer switch and the voltage regulation is performed on transformer in voltage in order to supply stable voltage through the power grid, and control the current flow or regulate the load current.  The transformer is provided with saturated reactor and loaded tap switches, instantaneous variation of current may be reflected rapidly.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




22 October 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837